                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI,                                 )
CHARLIE MELI, and                           )
JEREMIE MELI,                               )
            Plaintiffs,                     )
                                            )
v.                                          )       Civil Action No. 2:19–CV–71
                                            )
CITY OF BURLINGTON, VERMONT                 )
                                            )
BRANDON DEL POZO,                           )
INDIVIDUALLY AND IN HIS                     )
OFFICIAL CAPACITY AS CHIEF                  )
OF POLICE FOR THE CITY OF                   )
BURLINGTON, VERMONT                         )
                                            )
JASON BELLAVANCE,                           )
INDIVIDUALLY AND IN HIS                     )
OFFICIAL CAPACITY AS A POLICE               )
OFFICER FOR THE CITY OF                     )
BURLINGTON, VERMONT                         )
                                            )
CORY CAMPBELL                               )
INDIVIDUALLY AND IN HIS                     )
OFFICIAL CAPACITY AS A POLICE               )
OFFICER FOR THE CITY OF                     )
BURLINGTON, VERMONT,                        )
                                            )
              Defendants.                   )


            AGREEMENT GOVERNING PRODUCTION OF DOCUMENTS

WHEREFORE: Albin Meli, Charlie Meli, and Jeremie Meli, and the City of Burlington,
Brandon del Pozo, Jason Bellavance, and Cory Campbell, are engaged in litigation currently
pending before the United States District Court for the District of Vermont;

WHEREFORE: Plaintiffs and Defendants (collectively, the “Parties”) are engaged in ongoing
discovery in the above referenced matter; and will be producing both paper and electronic
“documents” (as defined below) thereto;

WHEREFORE: The Parties will, prior to production of relevant documents pursuant to Fed. R.
Civ. P. 26, 30, 33 and 34, undertake individual reviews of the documents as a reasonable step to
prevent the inadvertent disclosure of documents subject to the attorney-client, work product, law
enforcement, and deliberative process privilege, and will provide a privilege log for documents
withheld thereto in accordance with Fed. R. Civ. P. 26(b)(5)(A);

WHEREFORE: Despite diligent efforts on the part of counsel, there remains a risk that a
document which is subject to a claim of privilege escapes detection and is inadvertently produced;

THEREFORE: It is hereby AGREED between the Parties as follows:

    The terms “document” or “documents,” when used herein, are intended to be construed in the
        broadest possible sense, and shall include, but is not limited to, the following:

               a.     the original and any copy of any writings, drawings, graphs, charts,
                      records and recordings of oral conversations, ledgers, memoranda, reports,
                      electronic mail, financial reports, notes, checks, punch cards, magnetic
                      tapes, discs, data cells, drums, printouts and other data compilations from
                      which information can be obtained and all other forms of data compilation
                      including all forms of computer storage and retrieval;

               b.     the original and any copy, regardless of origin or location, of any book,
                      pamphlet, periodical, manual, letter, memorandum, telegram, report,
                      record, study, messages (including reports, notes, and memoranda of
                      telephone conversations and conferences), analyses, bulletins, notices,
                      instructions, minutes of all other communications, handwritten notes,
                      working paper, chart, paper, envelope, graph, index, diary, transcript,
                      questionnaires, surveys, stenographic note, tape disc, tape or other
                      recordings, data sheet, or data processing card, however produced or
                      reproduced, including drafts and copies bearing notations or marks not
                      found on the original; and

               c.     any graphic matter of any kind or nature whether written, printed, typed or
                      by other medium, including charts, graphs, pictures, photographs, sketches
                      and illustrations.


    “Privilege” is used herein in its broadest sense, and shall include claims of attorney-client
        privilege, work-product protection, law enforcement privilege, deliberative process
        privilege and any other privilege or protection authorized by law.

    The Parties will conduct a thorough preliminary review of the documents to be produced. The
        Parties will use best efforts to identify and remove from production all documents which
        are subject to a claim of privilege, and will provide a description (i.e. privilege log) for
        documents withheld on the basis of privilege in accordance with Fed. R. Civ. P.
        26(b)(5)(A).

    Upon completion of this preliminary review, a producing Party will produce all documents
       called for by the relevant discovery requests that are not determined by the producing
       Party to be privileged.



                                                 2
Upon the identification of an inadvertently produced document that a producing Party believes
   is subject to a claim of privilege, the producing Party shall promptly notify the receiving
   Party of that fact, and/or take other reasonable steps to rectify the error, including (if
   applicable) following Fed. R. Civ. P. 26(b)(5)(B).

When notified that a particular document was inadvertently produced, the receiving Party
   shall promptly locate and collect each copy of the document. The Parties will produce
   their electronic documents in a form that allows the receiving Party to delete from the
   larger collection a document for which privilege is claimed. The receiving Party shall
   make its best efforts to ensure that any documents identified as subject to privilege are
   not accessed, copied, distributed, transferred, annotated, dictated, transcribed, or
   otherwise examined, reproduced or disseminated from that point forward.

Once all of the copies of any document inadvertently produced have been collected, the
   receiving Party shall promptly either arrange for the return of those documents to the
   producing Party, or destroy each of the documents in question and confirm in writing to
   the producing Party that all of the documents in question have been destroyed.

If a Party believes a document inadvertently produced is not subject to a valid claim of
     privilege, it may return and/or destroy all but one copy of the document in question. The
     Parties will make their best efforts to resolve any disputes over privilege claims without
     involving the court. If the Parties are unable to resolve a dispute over privilege claims,
     the remaining copy may be submitted, under seal if necessary, to the Court or for a
     determination of whether privilege applies. If the claim of privilege is upheld, the
     receiving Party shall return or destroy the document as provided for herein.

All disputed documents shall be kept in the possession and under the exclusive control of the
     receiving Party’s counsel, until destroyed or returned to the producing Party, or until a
     court of competent jurisdiction determines that the claim of privilege is inapplicable.


          DATED at Burlington, Vermont, this 25th day of November, 2019.


                                                 CITY OF BURLINGTON, POLICE CHIEF
                                                 BRANDON DEL POZO, POLICE
                                                 OFFICER JASON BELLAVANCE, AND
                                                 POLICE OFFICER CORY CAMPBELL

                                         By: /s/ Pietro J. Lynn
                                                Pietro J. Lynn, Esq.
                                                Lynn, Lynn, Blackman & Manitsky, P.C.
                                                Counsel for Defendants
                                                76 St. Paul St., Suite 400
                                                Burlington, VT 05401
                                                (802) 860-1500
                                                plynn@lynnlawvt.com


                                            3
       DATED at Burlington, Vermont, this 25th day of November, 2019.

                                                ALBIN MELI, CHARLIE MELI, and
                                                JEREMIE MELI,


                                         By: _S/Evan Chadwick______________
                                               Evan Chadwick, Esq.
                                               Chadwick & Spensley, PLLC
                                               Counsel for Plaintiffs
                                               PO Box 6182
                                               Brattleboro, VT 05302
                                               (802) 257-7161
                                               evan@chadwicklawvt.com


SO ORDERED.
December 3, 2019

/s/ William K. Sessions III
Hon. William K. Sessions III
District Court Judge




                                            4
